Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument is directed to the amendment and incorporation of claims 2 and 6 into the independent claim 1. Specifically, Applicant argues the cited references allegedly do not teach, disclose or suggest “the etched regions in the sensing electrode” and “the floating electrodes disposed to superimpose over the etched regions” as claimed by amended claim 1. Examiner respectfully disagrees. 
At pages 8-10 of the remarks, Applicant appears to be arguing that the Matsuo reference allegedly does not teach the “sensing electrodes including the etched regions ‘therein’.” Applicant alleges the slit shaped gaps 14 of Matsuo merely are regions between first and electrode patterns 11a and second electrode patterns… not a region in the sensing electrodes.” Applicant points to FIG. 2A and paragraph [0055] of Matsuo in support of the alleged deficiency. Examiner respectfully submits this is a very narrow and limiting understanding of Matsuo and its teachings. At FIGS. 4A-E and [0060]-[0061] Matsuo clearly discloses these gaps are formed by a process of etching an ITO layer which forms the sensing electrodes. That is, these gaps are literally etched into the layer that becomes the sensing electrodes. Thus, Examiner respectfully submits Matsuo clearly teaches this limitation and it is properly combined with the Wang and Lee references. Therefore, the rejection stands as properly addressed below.   

At page 13, Applicant further argues the references do not disclose “the floating electrodes that are formed on a different layer”; however, Examiner respectfully submits this is not what is claimed, and this language does not appear anywhere in claim 1 as amended. Therefore, Examiner respectfully submits the claim is properly addressed by the combination of limitations below, and the claims stand as properly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2020/0272279 A1 (hereinafter “Wang”) in view of Matsuo US 2009/0315854 A1 (hereinafter “Matsuo) and further in view of Lee et al., US 2017/0344162 A1 (hereinafter “Lee”).

Regarding claim 1, Wang discloses a touch sensor (see at least FIGS. 1 and 2 illustrating touch display panel as described at [0028]-[0038 (sensing electrode)]), comprising: 
a substrate layer (see at least FIGS. 2-3 illustrating second substrate 12 and described at [0036]);
sensing electrodes disposed on the substrate layer (see at least FIGS. 2-3 describing first and second touch units 811 and 812 and described at [0036-0038 (sensing electrode]);
an insulating layer covering the sensing electrodes on the substrate layer (see at least FIG. 3 describing insulating layer 95 at least at [0037]); 
a bridge electrode electrically  connecting neighboring sensing electrodes of the sensing electrodes on the insulating layer (see at least FIGS. 2 and 3 illustrating bridging parts 821 described at [0037] the bridges being placed on the insulating layer 95); and
floating electrodes distributed around the bridge electrode on the insulating layer (see at least FIGS. 2 and 3 illustrating auxiliary electrodes 70 distributed around the bridging units 821 as described at least at [0028]-[0032]), the floating electrodes having a waveform or a spatial frequency the same as that of the bridge electrode (see at least FIGS 2 and 3 and further describing a correspondence of touch units 812 - and therefore the bridges 821 - with the auxiliary electrodes at least at [0040]).
However, Wang does not explicitly disclose wherein the sensing electrodes include etched regions therein, and the floating electrodes are superimposed over the etched regions in a planar view.
In the same field of endeavor, Matsuo discloses wherein the sensing electrodes include etched regions therein (See at least [0060]-[0063] and illustrated in FIGS. 4C-4E and further at 6A).

However, Wang in view of Matsuo does not explicitly disclose and the floating electrodes are superimposed over the etched regions in a planar view.
In the same field of endeavor, Lee discloses the floating electrodes are superimposed over the etched regions in a planar view (see Lee at least FIG. 3 wherein with DU the dummy electrode being the equivalent of the auxiliary electrode of Wang further described in Lee at least at [0024] and [0066] and [0075]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch display device of Wang in view of Matsuo to incorporate the placement of floating electrodes as disclosed by Lee because the references are within the same field of endeavor, namely, touch panels for a display with touch elements on the same planar level. The motivation to combine these references would have been to reduce perception of the capacitive touch elements and improve light transmission (see Lee at least at [0005]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success. 

3, Wang in view of Matsuo further in view of Lee discloses the touch sensor of claim 1 (see above) wherein the etched regions have a curved line shape selected from the group consisting of a sine curve, a cosine curve, a conic section, a catenary, a curve of pursuit, a cycloid, a trochoid and a cardioid (see at least FIG. 3 the region between touch electrodes TP2 and TP1 forming a curved shape therein described at least at [0024]-[0026] and [0060]-[0064]).

Regarding claim 4, Wang in view of Matsuo further in view of Lee discloses the touch sensor of claim 1 (see above), wherein the etched regions have a water wave shape extending between vertices of an imaginary polygon (see Lee at least FIG. 3 wherein TP1 and TP2 each form a polygon).

Regarding claim 5. Wang in view of Matsuo further in view of Lee discloses the touch sensor of claim 4 (see above), wherein the etched regions have a shape in which a water wave corresponding to one period is segmented (see Lee at least FIG. 3 wherein TP1 and TP2 each form the water wave shape).

Regarding claim 7, Wang in view of Matsuo further in view of Lee discloses the touch sensor of claim 6 (see above), wherein the floating electrodes have the same shape as that of the etched regions (see Lee at least FIG. 3 wherein with DU the dummy electrode have the same shape as the etched regions described in Lee at least at [0024]-[0026] and [0066] and [0075]).

Regarding claim 8, Wang in view of Matsuo further in view of Lee discloses the touch sensor of claim 1 (see above), wherein the sensing electrodes comprise first sensing electrodes forming a sensing electrode row (see Wang at least FIG. 2 illustrating touch electrodes 811 in a row direction as illustrated therein); and second sensing electrodes forming a sensing electrode column (see Wang at least FIG. 2 illustrating touch electrodes 812 in a column row direction as illustrated therein) the etched regions comprise first etched regions formed in the first sensing electrodes and second etched regions formed in the second sensing electrodes (see Matsuo at least FIG. 2A illustrating gaps 14 etched between the first and second sensing electrodes, formed in two directions as illustrated and described at least at [0054]-[0055]).

Regarding claim 9, Wang in view of Matsuo further in view of Lee discloses the touch sensor of claim 8 (see above), wherein the sensing electrode row comprises a connecting portion integrally connecting neighboring second sensing electrodes of the second sensing electrodes (see at least Wang at FIGS. 2 and 3  (811,812)  connecting illustrating 813 as described at [0036]); and 
the bridge electrode electrically connects neighboring first sensing electrodes of the first sensing electrodes (see at least Wang at FIGS. 2 and 3 illustrating 821 as described at [0037]).

Regarding claim 10, Wang in view of Matsuo further in view of Lee discloses the touch sensor of claim 9 (see above), wherein the bridge electrode is superimposed over a second etched region formed in the connecting portion of the second etched regions in a planar view (see Wang at least FIGS. 2 and 3 illustrating the bridge electrode over the second etched region as would be understood by one of ordinary skill in the art; further see Matsuo the crossing portions 18 formed as illustrated in FIG. 2A and 2B and 3 described at least at [0061]).

Regarding claim 11, Wang in view of Matsuo further in view of discloses the touch sensor of claim 8 (see above), further comprising separation regions formed between peripheries of the first sensing electrodes and the second sensing electrodes; and dummy patterns defined by the separation regions (See at least Matsuo with separation regions S1 and S2 as illustrated at FIG. 2B and [0067] .

Regarding claim 12,  Wang in view of Matsuo further in view of Lee discloses  the touch sensor of claim 1, wherein the sensing electrodes, the bridge electrode and the floating electrodes include a transparent conductive oxide layer (see Lee at least FIG. 2-3 and 6-7 and [0066]-[0067] describing multi-layer structure therein and further metal oxide and metal nanowire therein). 

Regarding claim 13, Wang in view of Matsuo further in view of Lee discloses discloses the touch sensor of claim 12 (see above), wherein the sensing electrodes (see Wang FIGS. 2-3 touch electrode structures 110 comprising 112, 111 described at [0067]), the bridge electrode (see Wang FIGS. 2-3 connecting bridge portions BR at [0071]) and the floating electrodes (Wang FIGS. 2-3 dummy electrodes DU at [0066] and [0075]) have a multi-layered structure comprising the transparent conductive oxide layer and a metal layer (see Lee at least FIG. 2-3 and 6-7 and [0066]-[0067] describing multi-layer structure therein and further metal oxide and metal nanowire therein).

Regarding claim 14, Wang in view of Matsuo further in view of Lee discloses window stack structure (see Wang at least FIG. 1 generally illustrating the display device with touch panel thereon of 12 which is transparent in order to allow light from the OLED below to pass through), comprising: 
a window substrate (see Wang at least FIG. 1 generally illustrating the display device with touch panel thereon of 12 which is transparent in order to allow light from the OLED below to pass through); and  the touch sensor of claim 1 (see above) stacked on the window substrate (see Wang FIG. 1 generally).

15, Wang in view of Matsuo further in view of Lee discloses an image display device (see Wang at least FIG. 1 and further described at least at [0028] and [0031]), comprising:
a display panel  (see Wang at least, Abstract;  FIG. 1 illustrating display panel comprising a light emitting unit 20, TFT 30 and capacitor 40 described at least at [0031]-[0033]); and
the touch sensor of claim 1 (see above) stacked on the display panel (see Wang at Abstract, FIG. 1 generally illustrating the touch sensor layer placed on the display panel [0028]; [0038]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623      
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623